802 F. Supp. 2d 1369 (2011)
IN RE: CERTAINTEED FIBER CEMENT SIDING LITIGATION.
MDL No. 2270.
United States Judicial Panel on Multidistrict Litigation.
August 8, 2011.
Before JOHN G. HEYBURN II, Chairman, KATHRYN H. VRATIL, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., and BARBARA S. JONES, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:[*] Pursuant to 28 U.S.C. § 1407, plaintiffs in four Eastern District of Pennsylvania actions move for coordinated or consolidated pretrial proceedings of seven actions pending in four districts as listed on Schedule A. Moving plaintiffs seek centralization in the Eastern District of Pennsylvania. All responding parties support centralization under Section 1407 in the Eastern District of Pennsylvania.
Lone defendant CertainTeed Corp. (CertainTeed) joins in the motion. CertainTeed also asks the Panel to rename the litigation to the caption used in the Eastern District of Pennsylvania, which is also the caption proposed by the moving plaintiffs.
Plaintiffs in the Western District of Kentucky and Eastern District of Wisconsin actions responded in support of the motion. Plaintiff in the Northern District of New York action did not respond to the motion, but moving plaintiffs assert that this plaintiff also supports the motion.
After considering all argument of counsel, we find that these seven actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve common factual questions arising from WeatherBoards Fiber Cement exterior siding products manufactured and marketed by CertainTeed. Plaintiffs in these actions allege that the siding was defectively designed and failed prematurely due to defects inherent in the siding's formulation. Plaintiffs further allege that CertainTeed knew or should have known of the purported defects.
Centralization under Section 1407 will eliminate duplicative discovery and prevent inconsistent pretrial rulings, particularly with respect to class certification. Centralization is also consistent with the Panel's prior decision ordering centralization of actions relating to allegedly defective products manufactured by CertainTeed. See In re CertainTeed Corp. Roofing Shingle Prods. Liab. Litig., 474 F. Supp. 2d 1357 (J.P.M.L.2007) (ordering centralization where eight actions involved common questions of fact as to the products' alleged defectiveness).
The Eastern District of Pennsylvania is an appropriate transferee forum for this litigation. All moving and responding parties, including common defendant CertainTeed, support centralization in the Eastern District of Pennsylvania. Four of the seven actions are already pending in this district before one judge, and these four actions were filed before the actions in the other districts. In addition, the headquarters, witnesses and documents of lone defendant CertainTeed are located within the *1370 Eastern District of Pennsylvania. Centralization in this district also permits the Panel to assign the litigation to an experienced transferee judge who is not currently presiding over other multidistrict litigation.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of Pennsylvania are transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Thomas J. O'Neill, Jr., for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.
IT IS FURTHER ORDERED that this litigation is renamed "In re CertainTeed Fiber Cement Siding Litigation."

SCHEDULE A
MDL No. 2270  IN RE: CERTAINTEED FIBER CEMENT SIDING LITIGATION
Western District of Kentucky

John Robards, et al. v. CertainTeed Corporation, C.A. No. 3:11-00141
Northern District of New York

Richard Tesoriero v. CertainTeed Corporation, C.A. No. 5:11-00109
Eastern District of Pennsylvania

Steve Clavette, et al. v. CertainTeed Corporation, C.A. No. 2:10-06978

Monique Orieux v. CertainTeed Corporation, C.A. No. 2:11-00234

Chad Epsen v. CertainTeed Corporation, C.A. No. 2:11-00269

Steven Wiedmeyer v. CertainTeed Corporation, C.A. No. 2:11-00317
Eastern District of Wisconsin

Koreen Grube v. CertainTeed Corporation, C.A. No. 2:11-00396
NOTES
[*]  Judges Paul J. Barbadoro and Marjorie O. Rendell took no part in the decision of this matter.